DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method for manufacturing an injection molding material, classified in B29C 45/0005.
II. Claim 6, drawn to an injection molding material, classified in C08L 1/02.
Inventions l and ll are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) that the product as claimed can be made by another materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make another materially different product, i.e., the process in Invention l can be used to make a material comprising a starch in the form of fibers.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Nomugi Tomoyori (Reg. No. 59,784) on 08/25/2022 a provisional election was made to prosecute the invention of Group l, claims 1-5 without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 10/04/2021 and 03/23/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 2007/0259584).

With respect to claim 1, Whitehouse teaches a method for manufacturing an injection molding material (“a method of mixing a biodegradable polymer resin and a fibrous cellulose-based aggregate…to form a mixture”, Pa [0008]; and “molding the mixture into a product using … injection molding”, Pa [0009]), the method comprising:
a mixing step of mixing in a gas atmosphere (“mix-melting the biodegradable polymer resin and the fibrous cellulose-based aggregate in an extruder”, Pa [0009]; since Whitehouse does not discloses using any medium for mixing, and the mix-melting does not require any medium, one would appreciate that the mix-melting would be performed in a gas atmosphere. Alternatively, one would have found it obvious to perform the mix-melting in a gas atmosphere in order not to use any medium in the mixture),
a fiberized cellulose (“a fibrous cellulose-based aggregate”); and 
a hydrophobic biodegradable material (“a biodegradable polymer resin”).
Whitehouse further teaches that the mixture comprises at least one biodegradable polymer resin selected from the group consisting of polylactide, polyhyrdoxyalkanoate, polyhydroxybutarate, polycaprolactone, polyglycolic acid, plastarch material, and combinations thereof (Pa [0009]). Thus, one would have found it obvious to select the combination of plastarch material and other polymer resins taught by Whitehouse in order to form the mixture.

With respect to claim 2, Whitehouse as applied to claim 1 above teaches that the hydrophobic biodegradable material (“a biodegradable polymer resin”) is selected from the group consisting of a PLA, a PHB, and a PCL (Pa [0009]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 2007/0259584) as applied to claim 1 above, and further in view of Yoshioka et al. (US 2020/0077217).

With respect to claim 3, Whitehouse as applied to claim 1 above is silent to a form of the hydrophobic biodegradable material.
In the same field of endeavor, mixing a material including fibers and a (a binding resin) which binds the fibers together (Pa [0080]), Yoshioka teaches that the material comprises cellulose fibers (Pa [0082]) and biodegradable plastic (Pa [0090]), and the form of the resin contained in the material is not particularly limited, but addition as a powder is preferable to uniformly disperse the resin with respect to the fibers and to obtain the molded product without unevenness in the rigidity (Pa [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing of invention to modify Whitehouse with the teachings of Yoshioka and provide the hydrophobic biodegradable material in the powdery form in order to uniformly disperse the resin with respect to the fibers and to obtain the molded product without unevenness in the rigidity.

With respect to claim 5, Whitehouse as applied to claim 1 above does not specifically teach that the hydrophobic biodegradable material is in the form of powdery particles having a volume average particle diameter of 0.1 μm to 1.0 mm.
In the same field of endeavor, mixing a material including fibers and a (a binding resin) which binds the fibers together (Pa [0080]), Yoshioka teaches that the material comprises cellulose fibers (Pa [0082]) and biodegradable plastic (Pa [0090]), and the form of the resin contained in the material is not particularly limited, but addition as a powder is preferable to uniformly disperse the resin with respect to the fibers and to obtain the molded product without unevenness in the rigidity (Pa [0092]). Yoshioka further teaches that the resin is preferably added as a powder having an average particle diameter (weight average particle diameter) of 1 μm or more and 120 μm or less, and more preferably as a powder having an average particle diameter of 0.1 μm or more and 50 μm or less (Pa [0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing of invention to modify Whitehouse with the teachings of Yoshioka and provide the hydrophobic biodegradable material in the powdery form having a particle diameter within the range taught by Yoshioka in order to uniformly disperse the resin with respect to the fibers and to obtain the molded product without unevenness in the rigidity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (US 2007/0259584) as applied to claim 1 above, and further in view of Yokota (US 2011/0300388).

With respect to claim 4, Whitehouse as applied to claim 1 above does not specifically teach that the hydrophobic biodegradable material is in the form of fibrous particles having a fiber diameter of 0.1 μm to 500.0 μm.
In the same field of endeavor, method for producing functional molded article, Yokota teaches that the method requires a step of molding a mixture of a functional particle, a binder and a fibrous substance (Pa [0041]) and a fibrous resin material is employed as the fibrous substance for the purpose of dispersibility (Pa [0044] and [0053]). Yokota further teaches that the average particle diameter of the material for the fibrous substance is preferably 0.01 to 50 μm, and more preferably 0.01 to 5 μm, for example, in view of dispersibility or the like (Pa [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing of invention to modify Whitehouse with the teachings of Yokota and provide the hydrophobic biodegradable material in the fibrous form having a particle diameter within the range taught by Yokota for the purpose of dispersibility. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742